Exhibit 12 UNITED COMMUNITY BANKS, INC. RATIO OF EARNINGS TO FIXED CHARGES (Regulation S-K 503 (d)) 09/30/11 09/30/10 12/31/10 12/31/09 12/31/08 12/31/07 12/31/06 EARNINGS + Pre-tax income from continuing operations ) + Fixed charges + Amortization of capitalized interest - Capitalized interest - Preferred Series A dividends (pre-tax equivalent) - Preferred Series B dividends (pre-tax equivalent) - - + Preferred Series B accretion (pre-tax equivalent) - - - Preferred Series D dividends (pre-tax equivalent) ) - Total earnings ) Interest on deposits Total earnings exc. deposit int. ) FIXED CHARGES + Interest expensed + Interest capitalized - + Interest included in rental expense + Preferred Series A dividends (pre-tax equivalent) 15 15 20 22 24 28 30 + Preferred Series B dividends (pre-tax equivalent) - - + Preferred Series B accretion (pre-tax equivalent) - - + Preferred Series D dividends (pre-tax equivalent) - Total fixed charges Interest on deposits - Total fixed charges exc. deposit int. RATIO OF EARNINGS TO FIXED CHARGES Including interest on deposits ) x ) x ) x ) x x x x Excluding interest on deposits x x x x x x DEFICIENCY (503(d) 1(A)) with deposit int - - DEFICIENCY (503(d) 1(A)) without deposit int - -
